                 Case 3:17-cv-06484-EDL Document 90 Filed 07/09/19 Page 1 of 6




1    MAXWELL S. PELTZ, CA Bar No. 183662
2    Email: maxwell.peltz@cfpb.gov
     PATRICIA HENSLER, FL Bar No. 102303
3    Email: patricia.hensler@cfpb.gov
4    HAI BINH NGUYEN, CA Bar No. 313503
     Email: haibinh.nguyen@cfpb.gov
5    Consumer Financial Protection Bureau
6    1700 G Street, NW
     Washington, DC 20552
7
     Phone: 415-633-1328
8
     Attorneys for Plaintiff
9
     Consumer Financial Protection Bureau
10
     Counsel continued on next page
11
12                           UNITED STATES DISTRICT COURT
13                        NORTHERN DISTRICT OF CALIFORNIA
14
     Consumer Financial Protection          )   Case Number: 3:17-cv-06484-EDL
15   Bureau,                                )
16                                          )   JOINT STIPULATION FOR ENTRY
            Plaintiff,                      )   OF STIPULATED FINAL
17
                                            )   JUDGMENT AND ORDER;
18          v.                              )   [PROPOSED] ORDER
19                                          )
     Freedom Debt Relief, LLC and           )
20   Andrew Housser,                        )   Hon. Elizabeth D. Laporte
21                                          )
            Defendants.                     )
22                                          )
23                                          )
24
25
26
27
28                                                Page 1
     Joint Stipulation for Entry of Judgment and Order
     Case No. 17-cv-6484
              Case 3:17-cv-06484-EDL Document 90 Filed 07/09/19 Page 2 of 6




1    ANAND S. RAMAN (pro hac vice)
     anand.raman@skadden.com
2    JOHN A.J. BARKMEYER (pro hac vice)
3    john.barkmeyer@skadden.com
     SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
4    1440 New York Avenue, N.W.
5    Washington, D.C. 20005
     Telephone: (202) 371-7000
6
     Facsimile: (202) 393-5760
7
8    ALLEN J. RUBY (SBN 47109)
     allen.ruby@skadden.com
9    ABRAHAM M. ANDRADE III (SBN 321264)
10   abraham.andrade@skadden.com
     SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
11   525 University Avenue
12   Palo Alto, California 94301
     Telephone: (650) 470-4500
13
     Facsimile: (650) 470-4570
14
     Attorneys for Defendant
15   FREEDOM DEBT RELIEF, LLC
16
     CRISTINA C. ARGUEDAS (Cal. Bar No. 87787)
17
     Email: arguedas@achlaw.com
18   RAPHAEL M. GOLDMAN (Cal. Bar No. 229261)
19   Email: goldman@achlaw.com
     ARGUEDAS, CASSMAN & HEADLEY LLP
20   803 Hearst Avenue
21   Berkeley, California 94710
     Telephone: (510) 845-3000
22   Facsimile: (510) 845-3003
23
     Counsel for Defendant
24
     ANDREW HOUSSER
25
26
27
28                                                Page 2
     Joint Stipulation for Entry of Judgment and Order
     Case No. 17-cv-6484
              Case 3:17-cv-06484-EDL Document 90 Filed 07/09/19 Page 3 of 6




1           JOINT STIPULATION FOR ENTRY OF STIPULATED FINAL
2                                  JUDGMENT AND ORDER
3           Plaintiff Consumer Financial Protection Bureau and Defendants Freedom
4    Debt Relief, LLC and Andrew Housser (collectively, “the parties”) submit this
5    JOINT STIPULATION FOR ENTRY OF STIPULATED FINAL JUDGMENT
6    AND ORDER and [PROPOSED] ORDER, as directed in the Court’s June 26,
7    2019 Minute Entry (ECF 89).
8
            The parties, by and through their counsel of record, having settled this
9
     matter, hereby agree and stipulate to and jointly request that this Court approve
10
     and enter the attached proposed Stipulated Final Judgment and Order (Ex. A).
11
            IT IS SO STIPULATED.
12
13
                                         Respectfully Submitted,
14
15   Dated: July 9, 2019                 FOR PLAINTIFF CONSUMER FINANCIAL
                                         PROTECTION BUREAU
16
                                         Cara Petersen (DC Bar No. 476990)
17                                       Acting Enforcement Director
18                                       Jeffrey Paul Ehrlich (FL Bar No. 51561)
                                         Deputy Enforcement Director
19
                                         Owen P. Martikan (CA Bar No. 177104)
20                                       Assistant Litigation Deputy
21                                       /s/ Maxwell S. Peltz
                                         Maxwell S. Peltz (CA Bar No. 183662)
22                                       Patricia H. Hensler (FL Bar No. 102303)
23                                       Hai Binh Nguyen (CA Bar No. 313503)
                                         Enforcement Attorneys
24
                                         Consumer Financial Protection Bureau
25                                       1700 G Street, NW
26                                       Washington, DC 20552
                                         Telephone (Peltz): 415-633-1328
27                                       Telephone (Hensler): 202-435-7829
28                                                Page 3
     Joint Stipulation for Entry of Judgment and Order
     Case No. 17-cv-6484
              Case 3:17-cv-06484-EDL Document 90 Filed 07/09/19 Page 4 of 6




1                                        Telephone (Nguyen): 202-435-7251
                                         Fax: 202-435-7722
2                                        Email: maxwell.peltz@cfpb.gov
3                                        Email: patricia.hensler@cfpb.gov
                                         Email: haibinh.nguyen@cfpb.gov
4                                        Attorneys for Plaintiff Consumer Financial
5                                        Protection Bureau
6    DATED: July 9, 2019                 FOR DEFENDANT FREEDOM DEBT RELIEF,
7                                        LLC
8                                        By:          /s/ Allen J. Ruby
9                                        Allen J. Ruby (SBN 47109)
                                         Abraham M. Andrade III (SBN 321264)
10                                       SKADDEN, ARPS, SLATE, MEAGHER &
11                                       FLOM LLP
                                         525 University Avenue
12                                       Palo Alto, California 94301
13                                       Telephone: (650) 470-4500
                                         Facsimile: (650) 470-4570
14
                                         allen.ruby@skadden.com
15                                       abraham.andrade@skadden.com
16
                                         Anand S. Raman (pro hac vice)
17                                       John A.J. Barkmeyer (pro hac vice)
18                                       SKADDEN, ARPS, SLATE, MEAGHER &
                                         FLOM LLP
19                                       1440 New York Avenue, N.W.
20                                       Washington, D.C. 20005
                                         Telephone: (202) 371-7000
21
                                         Facsimile: (202) 393-5760
22                                       anand.raman@skadden.com
23                                       john.barkmeyer@skadden.com
                                         Attorneys for Defendant Freedom Debt Relief,
24                                       LLC
25
26
27
28                                                Page 4
     Joint Stipulation for Entry of Judgment and Order
     Case No. 17-cv-6484
              Case 3:17-cv-06484-EDL Document 90 Filed 07/09/19 Page 5 of 6




1    DATED: July 9, 2019                 FOR DEFENDANT ANDREW HOUSSER
2                                        By: /s/ Cristina C. Arguedas
3                                        Cristina C. Arguedas (Cal. Bar No. 87787)
                                         Raphael M. Goldman (Cal. Bar No. 229261)
4                                        ARGUEDAS, CASSMAN & HEADLEY, LLP
5                                        803 Hearst Avenue
                                         Berkeley, CA 94710
6                                        Telephone: (510) 845-3000
7                                        Fax: (510) 845-3003
                                         Email: arguedas@achlaw.com
8
                                         Email: goldman@achlaw.com
9                                        Counsel for Defendant Andrew Housser
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                                Page 5
     Joint Stipulation for Entry of Judgment and Order
     Case No. 17-cv-6484
              Case 3:17-cv-06484-EDL Document 90 Filed 07/09/19 Page 6 of 6




1
2
3
4                                          Exhibit A
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                                Page 6
     Joint Stipulation for Entry of Judgment and Order
     Case No. 17-cv-6484
